            Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 1 of 60




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




 EMERGENT MOBILE LLC,

                                Plaintiff,                  Case No. 6:21-cv-00629

                  v.                                          JURY TRIAL DEMANDED

 LG ELECTRONICS, INC., and
 LG ELECTRONICS U.S.A., INC.,

                               Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Emergent Mobile LLC (“Emergent Mobile”), by and through its undersigned

counsel, files this Complaint against Defendants LG Electronics, Inc. (“LGE”) and LG Electronics

U.S.A. Inc. (“LGEUS”) (collectively “Defendants” or “LG”) for patent infringement of United

States Patent Nos. 9,819,506; 9,198,014 and 9,097,530 (the “Patents-in-Suit”) and alleges as

follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

                                             PARTIES

       2.       Plaintiff Emergent Mobile LLC is organized under the laws of Texas, having its

principal place of business at 1150 Empire Central Place #112, Dallas, Texas 75247.
            Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 2 of 60




       3.       Defendant LGE is a corporation organized under the laws of South Korea, with its

principal place of business at LG Twin Towers, 128 Yeoui-daero, Yeongdungpo-gu, Seoul, 07366,

South Korea. Defendant LGE directly and/or through one or more of its subsidiaries, affiliates,

and/or intermediaries, including though Defendant LGEUS, conducts business in and is doing

business in Texas and in this District and elsewhere in the United States, including, without

limitation, using, offering to sell, selling, and/or importing mobile communications devices such

as mobile phones, smartphones, and tablet PCs that embody the patented technology, enabling

third party distributors and resellers to sell and offer to sell mobile communication devices, and

enabling end-user purchasers to use such devices in this District. LGE is a parent corporation of

Defendant LGEUS.

       4.       Defendant LGEUS is a corporation organized under the laws of the State of

Delaware, with regular and established places of business in Texas at least at 9420 Research Blvd,

Austin, Texas 78759; 21251-2155 Eagle Parkway, Fort Worth, Texas 76177; and 14901 Beach St,

Fort Worth, Texas 76177. LGEUS’s registered agent for service of process in the State of Texas

is United States Corporation Co. 211 E. 7th Street, Suite 620, Austin, TX 78701 or wherever they

may be found. LGEUS has headquarters at 1000 Sylvan Avenue, Englewood Cliffs, NJ 07632.

Upon information and belief, LGEUS supports LGE’s smartphone, mobile device, tablets, and TV

business in the United States with local logistics, local sales, repair, and technical support. Upon

information and belief, LGEUS has also established warehouse locations in the United States.

Defendant LGEUS conducts business in and is doing business in Texas and in this District and

elsewhere in the United States, including, without limitation, using, offering to sell, selling, and/or

importing mobile communications devices such as mobile phones, smartphones, tablet PCs, and

                                                  2
             Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 3 of 60




TVs that embody the patented technology, enabling third party distributors and resellers to sell

and offer to sell mobile communications devices, and enabling end-user purchasers to use such

devices in this District.

        5.       Upon information and belief, LGE controls and is the majority owner of LGEUS.

LGE and LGEUS design, manufacture, use, import into the United States, sell, and/or offer for

sale in the United States smartphones and other mobile devices under the “LG” brand.

        6.       Upon information and belief, LGE and its United States-based subsidiaries

including LGEUS (which act as part of a global network of overseas sales and manufacturing

subsidiaries on behalf of LGE) have operated as agents of one another and as parts of the same

business group to work in concert together and enter into agreements with one another that are

nearer than arm’s length. For example, LGE alone and through at least LGEUS’s activities,

conducts business in the United States, including importing, distributing, and selling mobile

devices that infringe the Patents in Suit in Texas and in this District. Through offers to sell, sales,

imports, distributions, and other related agreements to transfer ownership of Defendants’ mobile

devices with distributors and customers operating in and maintaining a significant business

presence in the United States and in this District, and/or its U.S. subsidiary LGEUS, LGE does

business in Texas, and in this District.

        7.       Defendants offer for sale, and/or sell smartphones, other mobile devices, and TVs

throughout the United States, including within this District that incorporate the infringing

technologies.

        8.       Defendants have and/or maintain authorized sellers and sales representatives that

offer and sell products pertinent to this Complaint throughout the State of Texas, including this

                                                  3
             Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 4 of 60




District and to consumers throughout this District, such as: AT&T Store at 4330 W Waco Drive,

Waco, Texas 76710; Verizon Authorized Retailer at 2812 W Loop 340, Suite# H-12, Waco, Texas

76711; Best Buy at 4627 S Jack Kultgen Expy, Waco, Texas 76706; and Amazon.com.

                                  JURISDICTION AND VENUE

        9.       This action arises under the patent laws of the United States, Titles 35 of the United

States Code (“U.S.C.”) § 101 et seq.

        10.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        11.      This Court has personal jurisdiction over Defendants, because, directly or through

intermediaries, each Defendant has committed acts within the Western District of Texas giving

rise to this action and/or has established minimum contacts with the Western District of Texas

such that the exercise of jurisdiction would not offend traditional notions of fair play and

substantial justice.

        12.      For example, LGEUS maintains a regular and established place of business at 9420

Research Blvd, Austin, Texas 78759. LGEUS’s registered agent for service of process in the State

of Texas is Corporation Service Company, 211 E. 7th Street, Suite 620 Austin, Texas 78701-3218.

        13.      Further, on information and belief, LGE directs and controls the actions of LGEUS

such that it too maintains regular and established offices in the Western district of Texas, including

at 9420 Research Blvd, Austin Texas 78759.

        14.      In addition, Defendants have placed or contributed to placing infringing products

into the stream of commerce via and established distribution channel knowing or understanding




                                                   4
            Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 5 of 60




that such products would be sold and used in the United States, including in the Western District

of Texas

         15.    On information and belief, Defendants also have each derived substantial revenue

from infringing acts in the Western District of Texas, including from the sale and use of infringing

products.

         16.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)-(c) and 28 U.S.C.

§1400.

         17.    In particular, LGE is a corporation organized and existing under the laws of the

Republic of Korea, and LGEUS has maintained regular and established places of business at 9420

Research Blvd, Austin, Texas 78759.

         18.    On information and belief, each Defendant exercises direction and control over the

performance of each other Defendant, or they form a joint enterprise such that the performance by

one Defendant is attributable to each other Defendants.

                                  THE ASSERTED PATENTS

                               United States Patent No. 9,819,506

         19.    On November 14, 2017, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 9,819,506 (“the ‘506 patent”) entitled “Method for

Transmission and Reception in Point-Multipoint Radio Broadcasting of Multilanguage Messages

in Cellular Mobile Communications, Mobile Telecommunications Network and Mobile Terminal

for the Embodiment of the Method” to inventor David F. Sorrells et al.

         20.    The ‘506 patent is presumed valid under 35 U.S.C. § 282.



                                                  5
           Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 6 of 60




         21.   Emergent Mobile owns all rights, title, and interest in the ‘506 patent.

                               United States Patent No. 9,198,014

         22.   On November 24, 2015, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 9,198,014 (“the ‘014 patent”) entitled “Process and

Apparatus for Cooperating Transmission of an Alarm” to inventor Paolo D’Amato et al.

         23.   The ‘014 patent is presumed valid under 35 U.S.C. § 282.

         24.   Emergent Mobile owns all rights, title, and interest in the ‘014 patent.

                               United States Patent No. 9,097,530

         25.   On August 4, 2015, the United States Patent and Trademark Office duly and legally

issued United States Patent No. 9,097,530 (“the ‘530 patent”) entitled “Method For Ensuring

Continuity Of Service Of A Personal Navigation Device And Device Thereof” to inventor Saverio

Celia.

         26.   The ‘530 patent is presumed valid under 35 U.S.C. § 282.

         27.   Emergent Mobile owns all rights, title, and interest in the ‘530 patent.

                                    CLAIMS FOR RELIEF

               COUNT I – Infringement of United States Patent No. 9,819,506

         28.   Plaintiff hereby realleges paragraphs 1 through 27 as though fully set forth herein.

         29.   LG directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, have in the past and continue to directly infringe at least claims 8 and 10 of the ‘506

Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing

in the United States (the “’506 Accused Products.)



                                                 6
            Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 7 of 60




       30.        LG products that infringe one or more claims of the ’506 patent include, but are not

limited to, 4G and 5G phones and smartphones, including but not limited to the LG W series, LG

Velvet series, LG K series, LG Q series, LG V series, LG G series, LG X series, LG Signature

Edition Series, LG Stylo series, LG Wing, and the like. 1

       31.        Regarding claim 8:

A mobile terminal configured to receive a broadcast message and adapted to operate in a cellular
       mobile telecommunications system with broadcast functionality,

       For example, but not by way of limitation, the ’504 Accused Products, such as LG’s K92

smartphones support LTE network and support Wireless Emergency Alerts (WEA) feature. LTS

standard specification (i.e., 3GPP TS 23.041 version 16.4) delineates technical realization of a cell

broadcast service. The cell broadcast service delivers emergency alerts/messages on a mobile

device configured for receiving ETWS (Earthquake and Tsunami Warning System) or CMAS

(Commercial Mobile Alert System) messages, these messages are also known as wireless

emergency alerts (WEA) where the mobile device is operating in an LTE network.




       1
           Plaintiff reserves the right to add additional infringing devices for its infringement contentions.

                                                            7
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 8 of 60




                              8
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 9 of 60




                              9
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 10 of 60




receive one or more multilanguage broadcast messages from the cellular mobile
       telecommunications system, said one or more multilanguage broadcast
       messages being included in blocks of a broadcast channel in a set of
       languages preferred by users of a plurality of said mobile terminals;

       The cell broadcast service can deliver emergency alert messages in multiple languages

using dedicated broadcast channels where congestion is unlikely. As seen in below evidence, the

messages include data coding scheme, which identifies the language applied to the message.




                                              10
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 11 of 60




interpret a piece of information relating to at least one language identifier in each
       of said one or more multilanguage broadcast messages;



                                                11
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 12 of 60




       Using the data coding scheme contained in the messages, the mobile device interprets the

messages.




compare said at least one language identifier of each message with at least one
      identifier of a user’s preferred language chosen by a user of the mobile
      terminal and stored in the hardware memory of the mobile terminal
      identifying the language used in the mobile terminal;

                                               12
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 13 of 60




       Using the mobile device, a user can set a preferred language for displaying the messages

in that language. The set language preference is stored in the SIM of the mobile device. The revived

messages are compared with the set language preference stored in the SIM.




select the message for which a match is found through said comparison; and
        display the selected message;

       Based on the set language preference, the messages are displayed in the preferred language.




                                                13
          Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 14 of 60




wherein the mobile terminal is adapted to manage broadcast-type mobile
       communication in accordance with any one of the 3GPP (3rd Generation
       Partnership Project), UMTS (Universal Mobile Telecommunications
       System), GPRS (General Packet Radio Service), GSM (Global System or
       Mobile Communications) standards, wherein said Multilanguage
       messages are structured according to the System Information Block 10
       and/or System Information Block 11 and/or System Information Block 12
       types.

         The mobile device operating in LTE network can receive and display cell broadcast

messages. The messages can be structured according to the system information block 10, 11 or 12

types.




                                              14
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 15 of 60




       32.     Regarding claim 10:

The mobile terminal according to claim 8, wherein said hardware memory area of the mobile
      terminal comprises a Subscription Identity Module of the mobile terminal or any other
      hardware memory area of the mobile terminal.

       For example, but not by way of limitation, the LG K92 includes a SIM that stores a

language preference of the user.




                                              15
           Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 16 of 60




       33.        Emergent Mobile has been damaged by the direct infringement of LG and is

suffering and will continue to suffer irreparable harm and damages as a result of this infringement.

                  COUNT II – Infringement of United States Patent No. 9,198,014

       34.        Plaintiff hereby realleges paragraphs 1 through 27 as though fully set forth herein.

       35.        LG directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, have in the past and continue to directly infringe at least claim 1 of the ‘014 Patent

pursuant to 35 U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing in the

United States (the “’014 Accused Products.)

       36.        LG products that infringe one or more claims of the ‘014 patent include, but are not

limited to, 4G and 5G phones and smartphones, including but not limited to the LG W series, LG

Velvet series, LG K series, LG Q series, LG V series, LG G series, LG X, LG Signature Edition

Series, LG Stylo series, LG Wing, series and the like. 2


       37.        Regarding claim 1:


A process for transmitting at least one alarm signal from an alarmed apparatus to
       a PSAP, or Public Safety Answering Point, through a system composed of
       a plurality of cooperating apparatuses, the alarmed apparatus included in
       the plurality of cooperating apparatuses.

       For example, but not by way of limitation, the ‘014 Accused Products, such as the LG K92

support the LTE network and LTE standard specification (i.e., 3GPP TS 23.468 version 15.0)

which delineates technical realization of a Group Communication Service (GCS) which

corresponds to a process for transmitting at least one alarm signal from a user equipment of UE


       2
           Plaintiff reserves the right to add additional infringing devices for its infringement contentions.

                                                           16
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 17 of 60




(i.e., “alarmed apparatus”) to a Group Communication Service Application Server (i.e., “Public

Safety Answering Point”). The alarm signal can be transmitted from a ProSe enabled UE to another

ProSe enabled UE through a ProSe UE-to-network relay which corresponds to a system composed

of a plurality of cooperating apparatuses. Further, LG has provided contributions to the LTE

standard specification 3GPP TS 23.303 – Proximity based services (ProSe) specifically pertaining

to provisioning authorization information about PLMNs for ProSe UE-to-Network Relay and

Remote UE.




                                              17
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 18 of 60




                              18
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 19 of 60




                              19
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 20 of 60




said apparatuses being equipped at least with memory means, processing means
       and a first radio system for direct reception/transmission, from apparatus
       to apparatus, of signals and data,

       The ProSe-enabled Public Safety UE supports one-to-one and one-to-many direct

communications over PC5 reference point which corresponds to a first radio system using pre-

configured or stored parameters.




                                               20
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 21 of 60




                              21
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 22 of 60




wherein at least one apparatus included in the plurality of cooperating
       apparatuses is equipped with means for transmitting said alarm signal to
       said PSAP, the process comprising the steps of:

       The 3GPP TS 23.308 version 15.1 describes that the ProSe UE-to-Network Relay entity

supports connectivity to the network for Remote UEs and Public Safety Application Server (i.e.,

“PSAP”).




                                              22
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 23 of 60




a)     embedding said alarm signal into at least one exploring signal radiated in
       the first instance from said alarmed apparatus through said first radio
       system,

       The remote UE sends a UE-to-Network Relay Discovery solicitation message (i.e.,

exploring signal) including a Relay Service Code (i.e., “alarm signal”) for identifying a

connectivity service.




                                              23
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 24 of 60




                              24
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 25 of 60




wherein said exploring signal induces acknowledgement responses from the
       apparatuses picking up said exploring signal, regardless of whether the
       alarmed apparatus is aware a priori of the presence or the existence of
       said apparatuses picking up said exploring signal, said first radio system
       being configures to receive said acknowledgement responses,

       The discoveree UEs that receive the UE-to-Network Relay Discovery solicitation message

(i.e., exploring signal) including the Relay Service Code (i.e., “alarm signal”) send response

message to the remote UE/discover using the PC5 interface.




                                               25
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 26 of 60




and said apparatuses picking up said exploring signal being eligible for, based on
       said acknowledgement responses, being added to said plurality of
       cooperating apparatuses;

       The remote UE selects a suitable ProSe UE-to-Network relay UE based on the responses

received from the discoveree UEs to establish network connectivity.




                                               26
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 27 of 60




                              27
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 28 of 60




b)     having at least one of said cooperating apparatuses which may have
       received said exploring signal receive and transmit said exploring signal
       such that said exploring signal is received and transmitted from
       cooperating apparatus to cooperating apparatus until at least one of said
       cooperating apparatuses that have directly or indirectly receive said
       exploring signal transmits said alarm signal to said PSAP though said
       means for transmitting said alarm signal to said PSAP,

       The ProSe UE-to-Network relay UE provides connectivity to the network for remote UEs

to enable Public Safety.




                                              28
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 29 of 60




wherein said exploring signal is re-transmitted by at least one selected
       cooperating apparatus upon receiving a command issued by said alarmed
       apparatus wherein said at least one selected cooperating apparatus is
       selected depending on acknowledgments transmitted by said cooperating
       apparatuses to said alarmed apparatus about a result of a reception of
       said exploring signal by at least one of said cooperating apparatuses and
       about a result of a tentative re-transmission of said alarm signal to said
       PSAP.


                                               29
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 30 of 60




      The remote UE can trigger the UE-to-Network relay reselection procedure based on

measured signal strength of the PC5_DISCOVERY message for UE-to-Network Relay Discovery

Response, the UE receiving a DIRECT_COMMUNICATION_REJECT message from the ProSe

UE-to-Network relay UE, for relay selection or reselection or the UE receiving a

DIRECT_COMMUNICATION_RELEASE message from the ProSe UE-to-Network relay UE.




                                          30
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 31 of 60




                              31
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 32 of 60




                              32
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 33 of 60




       38.     Emergent Mobile has been damaged by the direct infringement of LG, and is

suffering and will continue to suffer irreparable harm and damages as a result of this infringement.

               COUNT III - Infringement of United States Patent No. 9,097,530

       39.     The allegations set forth above are re-alleged and incorporated by reference as if

they were set fully here.

       40.     LG directly and/or through its subsidiaries, affiliates, agents, and/or business

partners, have in the past and continue to directly infringe at least claims 1, 2, 5, 6, 8, 15, 17, 18,

and 20 of the ’530 Patent pursuant to 35 U.S.C. § 271(a) by making, using, selling, or offering to

sell, and/or importing in the United States. (the “’530 Accused Products”.)

       41.     LG products that infringe one or more claims of the ’530 patent include, but are not

limited to, 4G and 5G phones and smartphones which support ACcore, including but not limited




                                                  33
           Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 34 of 60




to the LG W series, LG Velvet series, LG K series, LG Q series, LG V series, LG G series, LG X

series, LG Signature Edition Series, LG Stylo series, LG Wing, and the like. 3

       42.        With regards to claim 1:

A personal navigation device for ensuring continuity of service in an event of
       insufficient reception of GNSS satellite signals, the device comprising:


       For example, but not by way of limitation, the ’530 Accused Products, such as the LG K92

has pre-installed Google Maps, and it supports Google ARCore. Google Maps’ Live View feature

enables a user to pinpoint the phone’s location where GPS signal is weak or unavailable such as

in indoor and in urban areas having tall buildings. Live View uses Google ARCore’s motion

tracking technology or localization technique to determine a device’s location where GPS signal

is weak. The localization technique uses visual inputs from the phone’s camera and combines them

with readings from the phone’s inertial sensors to determine the phone’s location.




       3
           Plaintiff reserves the right to add additional infringing devices for its infringement contentions.

                                                           34
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 35 of 60




                              35
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 36 of 60




data input means for receiving first data from a user relating to a position of the
       personal navigation device; and

       Defendant’s LG K92 smartphone includes a rear camera (data input means). While using

Live View Feature, a user needs to grant camera access to Live View and Live View asks the user

to point the camera at buildings and signs so that Live View can identify current position of the

phone using images captures by the camera (first data).




                                                36
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 37 of 60




                              37
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 38 of 60




a microprocessor connected to the data input means and associated with
       localization tools that generate second data related to the position of the
       personal navigation device,




                                                38
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 39 of 60




       The LG K92 has a Qualcomm Snapdragon 690 processor, which is connected to the camera

and inertial measurement units (IMU) sensors such as Accelerometer/Gyrometer/Magenetometer

(localization tools). Live View uses the Google ARCore’s localization technology in which a

phone position and orientation is determined using input from the IMU sensors (second data).




                                              39
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 40 of 60




wherein the microprocessor uses the first data and the second data to calculate
       the position of the personal navigation device without using GNSS satellite
       signals.

       Defendant’s processor combines visual information taken from the camera and the input

data from the IMU sensors to detect accurate position of the phone without using GPS signals.




                                               40
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 41 of 60




       43.    Regarding claim 2:


The personal navigation device according to claim 1, wherein the data input means receives the
       first data from the user in an interactive manner by using information and commands
       made available by said portable navigation device to the user

       The LG K92 smartphone includes a rear camera (“data input means”). While using Live

View feature, user needs to grant camera access to Live View and Live View asks the user to point

the camera at buildings and sings (“information and commands”) so that Live View can identify

current position of the phone using images captured by the camera.




                                               41
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 42 of 60




                              42
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 43 of 60




       44.     Regarding claim 5:


The personal navigation device according to claim 1, wherein said localization
       tools comprise an inertial system which uses said first data as an initial
       position to calculate subsequent instantaneous positions of said personal
       navigation device.

       The LG K92 smartphone has inertial measurement units (IMU) sensors such as

accelerometer, Gyrometer, Magnetometer (“localization tools”). Live View uses the Google

ARCore’s localization technology, which utilizes camera input to identify initial position, and

subsequent position of the phone is determined using inputs from the IMU sensors.




                                               43
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 44 of 60




       45.     Regarding claim 6:


The personal navigation device according to claim 1, further comprising a
       memory, wherein said first data comprise at least one of the following
       items:

       an address of a place which is a starting point or a destination point of a
       route previously stored in the memory of the device; a point of interest
       stored in the memory of the device; a position recently obtained by the
       device through GNSS satellite signals; a geographic point stored in the
       memory of the device and previously selected by the user; a geographic
       place or address interactively selectable by the user based on a map
       stored in the memory of the device; a point on the map which can be
       displayed on a display of the device and which is selectable by the user.

       The LG K92 has 128GB of storage space. Live View uses visual positioning service to

determine a user’s current location and shows points of interest present near the determined

location which are selectable by the user (“a point on the map which can be displayed on a display

of the device, and which is selectable by the user.”).




                                                 44
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 45 of 60




       46.    Regarding claim 8:


The personal navigation device according to claim 1, wherein said second data
       comprise at least one of the following items:

       a direction of the terrestrial magnetic field in the current position; an
       elevation of the current position from sea level; a direction and an
       intensity of an instantaneous speed of the device or of a vehicle moving at
       the same speed; a space travelled by the device or by a vehicle which has
       travelled the same space as the device.

       The LG K92 has inertial measurement units (IMU) sensors such as accelerometer,

Gyrometer, Magnetometer (“localization tools”). The magnetometer is used to determine the



                                               45
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 46 of 60




phone’s orientation related to Earth’s magnetic field and the accelerometer and gyroscope are used

to determine orientation and acceleration/velocity of the phone.




                                               46
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 47 of 60




       47.     Regarding claim 15:


A method for ensuring continuity of service in a personal navigation device in an event of
      insufficient reception of GNSS satellite signals, the method comprising:



                                               47
            Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 48 of 60




       The LG K92 has pre-installed Google Maps, and it supports Google ARCore. Google

Maps’ Live View feature enables a user to pinpoint the phone’s location where GPS signal is weak

or unavailable such as in indoor or in urban areas having tall buildings. Live View uses Google

ARCore’s motion tracking technology or localization technique to determine a device’s location

where GPS signal is weak. The localization technique uses visual inputs from the phone’s camera

and combines them with readings from the phone’s inertial sensors to determine the phone’s

location.




                                              48
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 49 of 60




acquiring a position of the personal navigation device manually from first data
       received through data input means for receiving the first data;




                                               49
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 50 of 60




       The LG K92 includes a rear camera (“data input means”). While using Live View feature,

a user needs to grant camera access to Live View and Live View asks the user to point the camera

at buildings and signs so that Live View can identify current position of the phone using images

captures by the camera (“first data”).




                                              50
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 51 of 60




acquiring second data from localization tools configured to generate the second
       data. wherein the second data relates to the position of the personal
       navigation device; and

       The LG K92 has a Qualcomm Snapdragon 690 processor which is connected to the camera

and inertial measurement units (IMU) sensors such as accelerometer/Gyrometer/Magnetometer




                                              51
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 52 of 60




(“localization tools”). Live View uses the Google ARCore’s localization technology in which a

phone position and orientation is determined using input from the IMU sensors (“second data”).




                                              52
           Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 53 of 60




determining the position of the personal navigation device with a microprocessor
       that is connected to the data input means and the localization tools based
       on the first data and the second data and without using GNSS satellite
       signals.

       The Defendant’s processor combines visual information taken from the camera and the

input data from the IMU sensors to detect accurate position of the phone without using GPS

signals.




                                               53
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 54 of 60




       48.     Regarding claim 17:


The method according to claim 15, further comprising the localization tools using an inertial
      system which uses said first data as an initial position to calculate subsequent positions
      of said personal navigation device.

       The LG K92 has inertial measurements units (IMU) sensors such as accelerometer,

Gyrometer, Magnetometer (“localization tools”). Live View uses the Google ARCore’s

localization technology, which utilizes camera input to identify initial position, and subsequent

position of the phone is determined using inputs from the IMU sensors.




                                               54
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 55 of 60




       49.     Regarding claim 18:


The method according to claim 15, wherein the personal navigation device includes a memory,
      further comprising a receiving at least one of the following as the first data into the data
      input means: an address of a place which is a starting point or a destination point of a
      route previously stored in the memory of the device; a point of interest stored in the
      memory of the device; a position recently obtained by the device through GNSS satellite
      signals; a geographic point stored in the memory of the device and previously selected by
      the user; a geographic place or address interactively selectable by the user based on a
      map stored in the memory of the device; a point on the map which can be displayed on a
      display of the device and which is selectable by the user.

       The LG K92 has 6GB of storage space. Live View uses visual positioning service to

determine a user’s current location and shows points of interest present near the determined

location which are selectable by the user (“a point on the map which can be displayed on a display

of the device, and which is selectable by the user.”).




                                                 55
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 56 of 60




                              56
        Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 57 of 60




       50.    Regarding claim 20:


The method according to claim 15, further comprising receiving the first data in an interactive
      manner using commands and information that are presented on a display of the personal
      navigation device.

       The LG K92 includes a rear camera (data input means). While using Live View feature, a

user needs to grant camera access to Live View and Live View asks the user to point the camera

at buildings and signs (“commands and information”) so that Live View can identify current

position of the phone using images captures by the camera.




                                              57
         Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 58 of 60




        47.     Emergent Mobile has been damaged by the direct infringement of LG and is

suffering and will continue to suffer irreparable harm and damages as a result of this infringement.

                                         JURY DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Emergent Mobile hereby

requests a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

        WHEREFORE, Emergent Mobile respectfully requests that the Court enter judgment in its

favor and against LG as follows:

        a.      finding that LG directly infringes one or more claims of each of the patents-in-suit;




                                                     58
 Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 59 of 60




b.   awarding Emergent Mobile damages under 35 U.S.C. § 284, or otherwise permitted

     by law, including supplemental damages for any continued post-verdict

     infringement;

c.   awarding Emergent Mobile pre-judgment and post-judgment interest on the

     damages award and costs;

d.   awarding cost of this action (including all disbursements) and attorney fees

     pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

e.   awarding such other costs and further relief that the Court determines to be just and

     equitable.

                                                    Respectfully submitted,

                                                    Ramey & Schwaller, LLP

                                                    /s/ William P. Ramey, III
                                                    William P. Ramey, III
                                                    Texas Bar No. 24027643
                                                    5020 Montrose Blvd.,
                                                    Suite 800
                                                    Houston, Texas 77006
                                                    (713) 426-3923 (tele)
                                                    (832) 900-4941 (fax)
                                                    wramey@rameyfirm.com

                                                    Attorneys for Plaintiff
                                                    Emergent Mobile LLC




                                      59
Case 6:21-cv-00629-ADA Document 1 Filed 06/17/21 Page 60 of 60




                              60
